DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-16) in the reply filed on 17 September 2021 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. 

Drawings
Figure(s) 1 is objected under 35 CFR 1.83 because the numeral associated with the boxes (or circles) is not indicative as to what said symbol represents. Applicant is required to label, in words, the function of said boxes, such that a reader would be appraised of their function without having to read the entire specification in order to figure it out. For example, according to the specification, element(s) 76A is/are a heat load, therefore it is suggested that applicant labels box 76A -- Heat Load --. 
The drawings are objected to because of the following: 
The fluid lines leading to heat loads 76A-D appear to be in error because they show: 
VCS fluid mixing with fuel at the outlet of the VCS system (66) (see “A” in Fig 1 annotated below)
fluid lines leading to the heat loads in parallel aren’t connected to a fluid source (see “B” in Fig 1 annotated below)

    PNG
    media_image1.png
    680
    920
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
[0035] “a refrigerant flow form” is believed to be in error for --a refrigerant flow from--
Appropriate correction is required.

Claim Objections
Claims 4, 7-8, 10-12, and 14-16 are objected to because of the following informalities:   
claim 4: 
“the excess flow” is believed to be in error for --the excess flow of fuel--
“a location after the” is believed to be in error for --a location downstream of the--
claim 7: “a flow of refrigerant” is believed to be in error for --a flow of the refrigerant--
claim 8: 
“disposed after an outlet” is believed to be in error for --disposed downstream of an outlet--
“load” is believed to be in error for --heat load--
claim 10: 
“compressed airflow” is believed to be in error for --a compressed airflow--
“compressed air” is believed to be in error for --compressed airflow--
“fuel” is believed to be in error for --a fuel--
“the turbine section” is believed to be in error for --a turbine section--
“fuel” is believed to be in error for --the fuel--
“combustor” is believed to be in error for --combustor section--
“the refrigerant” is believed to be in error for --a refrigerant--
“system is a closed system” is believed to be in error for --system being a closed system--
“a flow of fuel” is believed to be in error for --the flow of the fuel--
“a flow of oil” is believed to be in error for --the oil flow--
claim 11: 
“the excess fuel flow” is believed to be in error for --the excess flow of fuel--
“refrigerant/fuel portion” is believed to be in error for --refrigerant/fuel cooler portion--
“a location after” is believed to be in error for --a location downstream of--
claims 11-12, 14-15: “refrigerant/fuel portion” is believed to be in error for --refrigerant/fuel cooler portion--
claims 14 and 16: “a flow of refrigerant” is believed to be in error for --a flow of the refrigerant--
claim 15: 
“disposed after an outlet” is believed to be in error for --disposed downstream of an outlet--
“load” is believed to be in error for --heat load--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the recitation “the second portion for cooling the coolant with a refrigerant” renders the claim indefinite because it is unclear whether the same coolant is being heated by the hot flow and cooled by the refrigerant (unsupported under 112a), or whether a portion of the coolant is heated by the hot flow and another portion of the coolant is cooled by the refrigerant (unsupported under 112a), or whether the coolant is heated by the hot flow and then a portion of the coolant is cooled by the refrigerant 
Dependent claims 2-9 are also rejected. 
Regarding Claim 3, the recitation(s) “an excess flow of fuel” renders the claim indefinite because it is unclear whether the excess flow of fuel is a new and different fuel from the “flow of fuel” previously claimed, or whether it is at least a portion of the flow of fuel previously claimed.  
Dependent claims 4-9 are also rejected.
Regarding Claims 8 and 15, the recitation “a fuel valve …for controlling a flow of fuel to a fuel source and to at least one load” renders the claim indefinite because it is unclear whether the flow of fuel is the same as, or new and different from, either the flow of fuel or the excess flow of fuel previously claimed. From examination of the Specification, it appears Applicant only has support for a fuel valve (112) for controlling the excess flow of fuel (Fig 2).
Dependent Claims 9 and 16 are also rejected.
Regarding claims 9 and 16, the recitation of “the fuel valve to tailor the flow of fuel” renders the claims indefinite (similar to claim 8 above) because it is unclear whether the flow of fuel is the same as, or new and different from, either the flow of fuel or the excess flow of fuel previously claimed. From examination of the Specification, it appears Applicant only has support for a fuel valve (112) for controlling the excess flow of fuel (Fig 2).
Regarding claim 10, the recitation “an excess flow of fuel flows through the refrigerant/fuel cooler portion” renders the claim indefinite because it is unclear whether the excess flow of fuel is the same as, a part of, or different from, the previously claimed flow of fuel.
Dependent claims 11-16 are also rejected. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornet 20090159246 and Rambo 10364750.
Regarding Claim 1, Cornet teaches a thermal management system (Fig 1) for a gas turbine engine (1) comprising: 
a cooler (4) including a first portion and a second portion (the cooler being divisible into any two “portions”), the first portion (e.g., right third of the schematically depicted heat exchanger 4)  for cooling a hot flow (the hotter of oil system 1 and oil system 2) with a coolant (the cooler of oil system 1 and oil system 2; [0039]) and the second portion (e.g., central third of schematically depicted heat exchanger 4) for cooling the coolant (both oil systems 1 and 2 cooled) with a refrigerant (a heat exchanger/sink fluid; [0023, 39]; which Cornet teaches may be air or fuel). 
Cornet does not teach a vapor compression system circulating the refrigerant through the second portion of the cooler, wherein the vapor compression system is a closed system in communication with at least one heat load in addition to the second portion of the cooler.
	However, Rambo teaches an appropriate refrigerant for oil cooling in heat exchangers (106; Col.8 ll.1-5; Fig 2) cooling in a gas turbine engine system being a refrigerant (Col.7 ll.29-42) of a vapor compression system (Col.7 ll.29-42). Rambo teaches other substitutionally equivalent fluids as the refrigerant for oil cooling in the heat exchangers 106 including water and ethanol, air, or super-critical CO2 (among others, Col.7 ll.33-42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the vapor compression cycle (fluid and system) of Rambo for the cooling heat exchanger/sink fluid of Cornet, because Rambo teaches the vapor compression cycle being an appropriate fluid for high temperature operating range (Rambo; Col.7 ll.29-42) that is substitutionally equivalent to air 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741